Mercure, J. (concurring in part and dissenting in part).
Because we are not persuaded that there is any merit to plaintiffs appeal, we respectfully dissent from so much of the majority’s decision as would modify Supreme Court’s judgment.
We begin our discussion by noting that, although this matrimonial action involves middle-class wage earners of modest means and presents nothing but common and uncomplicated economic issues, the parties are each on their third lawyer, have apparently gone through complete discovery, including depositions, have proceeded first to trial in Supreme Court and now an appeal to this Court, and yet plaintiff would have us remit the matter for even further proceedings. In our view, the matter should be put to rest. We should also take note of the fact that a trial court’s findings and conclusions in a contested matrimonial action will rarely, if ever, transcend the caliber of the evidence presented by the parties.
At the outset of the trial, the parties stipulated to a most unusual procedure. Expressly recognizing that the parties lacked "sufficient means, income or ability to finance a protracted trial”, it was agreed that each of the parties would testify and submit documentary evidence setting forth her or his position with regard to the identity and value of the various items of marital property "as if * * * offered by witnesses who are qualified to identify assets or to provide value”. Supreme Court "would then be able to use those figures in determining what the asset is worth, and as such, render a decision * * * [that] would be binding as to value and distributive award”. Consistent with that approach, the parties submitted only the most essential of facts concerning their various assets.
With regard to the marital residence, the record establishes nothing more than its stipulated value as of the date of commencement of the action ($79,000), the principal balance of the mortgage at that time (approximately $26,000), and the reduction in the principal balance following a pendente lite order requiring defendant to make the mortgage payments ($5,578). Notably, plaintiff offered no evidence to support a finding that, if awarded exclusive use and possession of the marital residence, she could afford to maintain it or that she could not find alternative housing at a lower cost. In fact, considering that, during the pendency of the action, plaintiff abandoned a position as director of personnel at an area *798college in order to pursue full-time college studies, there is good reason to doubt that she could maintain the marital residence, which the majority concedes was the parties’ principal asset. Most damaging to plaintiff’s current position, the record is devoid of evidence that she ever sought a grant of exclusive use and possession of the marital residence. To the contrary, Supreme Court’s charge, as embodied in the parties’ stipulation, was to value the parties’ assets and make a distributive award.
Further, it is clear that plaintiff was not granted a judgment of divorce only because of her failure to satisfy the requirement of 22 NYCRR 202.50 that she submit proposed findings of fact and conclusions of law in a timely fashion (see, 22 NYCRR 202.48). As for plaintiff’s claim for an additional $6.30 toward her weekly child care expense, considering that the parties’ only child attends school each weekday and spends two afternoons a week with defendant and, further, that the paid caregiver is plaintiff’s mother, we conclude that Supreme Court did not abuse its discretion in fixing the maximum reasonable child care expense at $45 per week.
Peters, J., concurs. Ordered that the judgment is modified, on the law and the facts, without costs, by modifying the fourth decretal paragraph to provide that defendant shall pay plaintiff $35 per week for reasonable child care expenses and by vacating the 10th decretal paragraph; matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.